Citation Nr: 0407866	
Decision Date: 03/25/04    Archive Date: 04/01/04	

DOCKET NO.  02-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to basic eligibility for a permanent and 
total disability rating for pension purposes.  



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  The 
appellant, who had active duty for training from June 21, 
1972, to July 31, 1972, appealed those decisions to the BVA, 
and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant is not shown to have a psychiatric 
disability that is causally or etiologically related to 
service, and preexisting mental deficiency and an impulse 
control disorder, now described as an attention deficit 
hyperactivity disorder, did not chronically worsen or 
increase in severity during service.  

3.  The appellant did not have 90 days or more of service and 
was not discharged or released from wartime service before 
having served 90 days, for a service-connected disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2003).  

2.  The requirements for basic eligibility for a permanent 
and total disability rating for pension purposes have not 
been met.  38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.102, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate and 
complete his claims.  Collectively, the rating decisions, the 
Supplemental Statement of the Case and the Supplemental 
Statement of the Case issued in connection with this appeal 
have notified the appellant of the evidence considered, the 
pertinent laws and regulations and the reasons his claims 
were denied.  In addition, a letter to the appellant dated in 
August 2001 specifically informed the appellant of the 
provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether he or the VA bears the responsibility of producing or 
obtaining the evidence or information.  

The Board notes, with respect to the VCAA notice that the 
United States Court of Appeals for Veteran Claims (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that the VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The RO 
did not do so in this case.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in August 2001 was not given prior to the first 
RO adjudication of the claim, the notice was provided by the 
RO prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated in February 2002 without regard to any 
prior adjudicative action, and an August 2002 Statement of 
the Case (SOC) and an October 2003 Supplemental Statement of 
the Case (SSOC) were provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  As such, the Board does not believe that the 
veteran has been prejudiced by the sequence of the notice.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the appellant's service medical records are 
associated with the claims file and private and VA medical 
records identified by the appellant have been obtained or 
submitted in connection with his current appeal.  The 
appellant has also been afforded a VA examination.  The 
appellant has not indicated that there is any additional 
evidence that needs to be obtained in order to fairly decide 
his appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained and that the case is 
ready for appellate review.  


Psychiatric Disorder

The evidence for consideration includes private medical 
records dated between 1958 and 1968, prior to the appellant's 
entry into service.  These records include a November 1968 
that show the appellant had been diagnosed as having chronic 
brain syndrome associated with a convulsive disorder and 
mental deficiency.  

The appellant's service medical records include an 
October 1971 report of medical examination that shows no 
pertinent defects or abnormalities.  Service medical records 
also include a July 1972 report from the director of the 
neuropsychiatric section at the Marine Corps Recruit Depot in 
Parris Island, South Carolina, which recommended that the 
appellant be separated from service for reasons of 
unsuitability on the basis of mental inaptitude.  The report 
indicated that the appellant had arrived approximately four 
weeks earlier and was referred for evaluation from his 
battalion because he had difficulty passing tests in training 
and had a history of institutionalization.  The history 
recorded indicated that the appellant began special education 
classes in the third grade and had an extensive history of 
civilian arrests.  He had also been extensively 
institutionalized and the appellant reported that he had been 
interviewed by psychiatrists on many occasions and had had 
some psychological testing.  When interviewed the appellant 
was cooperative and calm, exhibiting deficiencies in reading 
and writing and general knowledge.  He also demonstrated 
limited ability to abstract concepts.  There were no gross 
signs of psychosis, psychoneurosis, organic brain syndrome or 
severe depression noted.  The appellant was separated from 
service as a result of mental inaptitude.  

Private and VA medical records dated following separation 
from service contain various diagnoses, but no opinions as to 
the etiology of any psychiatric disorder.  A private medical 
record dated in January 2000 contains diagnoses of recurrent 
major depressive disorders with psychotic features and rule 
out antisocial personality disorder, while another record 
dated in January 2000 shows diagnoses of a mood disorder not 
otherwise specified, rule out bipolar disorder, not otherwise 
specified and an antisocial personality.  A record dated in 
November 2000 shows diagnostic impressions of an intermittent 
explosive disorder by history and borderline intellectual 
functioning, primary diagnosis.  A VA medical record dated in 
March 2001 shows diagnostic impressions of rule out paranoid 
schizophrenia, rule out adjustment disorder with depressed 
mood and rule out antisocial personality.  A record dated in 
April 2001 shows assessments of post-traumatic stress 
disorder due to childhood trauma, recurrent major depressive 
disorder by history and rule out intermittent explosive 
disorder, while another record dated in April 2001 contains 
assessments of mood disorder, not otherwise specified and 
rule out personality disorder.  

A report of a VA examination performed in May 2003 reflects 
that the appellant's claims file and clinic records from the 
Dayton VA Medical Center were reviewed, as well as childhood 
psychiatric and medical records brought in by the appellant.  
Following the review and examination the diagnostic 
impressions were intermittent explosive disorder, attention 
deficit hyperactivity disorder and borderline intellectual 
functioning.  The examiner summarized that the appellant 
reported a history of chronic impulse control problems and 
mood lability dating back to his childhood and that much of 
that was exacerbated by his poor intellectual functioning.  
Based on a description of the appellant's symptoms it was 
felt that he did have an attention deficit hyperactivity 
disorder since he related a history of chronic poor ability 
to sustain attention, difficulty staying at a task or 
listening when spoken to directly.  The examiner indicated 
that most of the appellant's symptoms had continued 
throughout his adult life.  Included in the differential 
diagnosis would be a bipolar disorder not otherwise 
specified.  The examiner concluded that:  "It is felt that 
all of the symptoms preexisted his entry into the military 
and they were not exacerbated by his very brief stay in basic 
training."  

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active service 
includes full-time active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, congenital or developmental defects, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran will be considered to have been in sound condition 
when entering service except for defects, infirmities or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  Only such 
conditions as are recorded in the examination reports are to 
be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A "veteran" is a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A request for information from the service department 
received in September 2000 shows the appellant performed 
active duty for training purposes only from June 21, 1972, to 
July 31, 1972.  

A review of the evidence of record discloses that the 
appellant would ordinarily be presumed to have been in sound 
condition upon entry into service since his entrance 
examination contained no defects or abnormalities noted at 
the time of entrance.  However, the appellant performed only 
active duty training and is not shown to have been disabled 
as a result of a service-connected disease or injury.  
Consequently, since the appellant is not shown to have 
performed any active service he cannot be considered a 
"veteran" for purposes of the presumption of soundness 
contained in VA laws and regulations.  Nevertheless, even 
were the presumption of soundness to be applied in this case, 
private medical records dated between 1958 and 1961 clearly 
show that the appellant had a preservice history of chronic 
brain syndrome associated with a convulsive disorder and 
mental deficiency.  Accordingly, the Board finds that the 
appellant did enter service with a preexisting psychiatric 
disorder.  

Very shortly after entering service, the appellant was 
referred for a psychiatric evaluation and he was eventually 
discharged from service for the reason of unsuitability on 
the basis of mental inaptitude.  Such a disability is not a 
disability within the meaning of applicable legislation 
providing for compensation benefits.  38 C.F.R. § 3.303(c).

The appellant presumably contends that currently diagnosed 
psychiatric disorders either had their onset during service 
or were aggravated during service.  However, while there is 
medical evidence of a current disability, there is no medical 
evidence that demonstrates a nexus or relationship between 
any currently diagnosed psychiatric disorder and service.  
Indeed, the only medical opinion of record was obtained 
following a VA psychiatric examination and it was concluded 
that all of the appellant's psychiatric symptoms preexisted 
his entry into service and they were not aggravated during 
service.  The appellant has been informed of the need to 
submit medical evidence demonstrating a nexus or relationship 
of a currently diagnosed disorder to service by way of a 
letter sent to him in August 2001, but the appellant has not 
submitted any medical evidence in support of his claim.  
Based on this record, the Board must conclude that service 
connection for a psychiatric disorder is not warranted.  


Pension Benefits

Threshold requirements for a permanent and total disability 
rating for pension purposes include status as a veteran and 
the requisite service requirements.  As indicated above, the 
service department has verified that the appellant performed 
active duty for training only, and the record reflects that 
the appellant is not shown to have been disabled from a 
disease or injury incurred during his period of active duty 
training.  As such, the appellant has not attained veteran 
status for purposes of payment of nonservice-connected 
pension benefits.  

The appellant also did not serve the requisite time for 
pension benefits.  In order to meet the service requirements 
for pension benefits a veteran must have served for 90 days 
or more during a period of war, been discharged or released 
from service for a service-connected disability during a 
period of war or served a period of 90 consecutive days or 
more and such period began or ended during a period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The evidence 
in this case clearly shows that the appellant performed 
active duty for training only in June and July 1972, a period 
of time in excess of one month but less than two months.  As 
such, the appellant is not shown to be entitled to 
nonservice-connected pension benefits.  


ORDER

Service connection for a psychiatric disorder is denied.  

Basic eligibility for a permanent and total disability 
evaluation for pension purposes is denied.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



